Citation Nr: 1000238	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral macular 
degeneration with cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to August 
1945, and from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for service connection for macular degeneration with 
cataracts (bilateral).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral macular degeneration with cataracts 
is not shown by the competent evidence of record to be 
etiologically related to a disease, injury, or event in 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The Veteran's bilateral macular degeneration with cataracts 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in or aggravated by service. 
See 38 U.S.C.A. §§ 1110, 1112(c), 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
bilateral macular degeneration with cataracts, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that a preadjudication notice 
letter dated July 2006 fully satisfied the notice 
requirements of the VCAA, including all of the pertinent 
elements identified in Dingess.  The Board further concludes 
that VA's heightened duty to assist has been satisfied in 
that all available relevant records have been obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  

With regard to VA's duty to assist in the development 
prescribed in 38 C.F.R. § 3.311, as explained in detail 
below, because the Veteran is not shown to have a radiogenic 
disease listed in § 3.311(b)(2), the Board finds that the 
development procedures set forth in 38 C.F.R. § 3.311 are not 
applicable.  See Ramey v. Brown, 9 Vet. App. 40, 45 (1996), 
affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  As explained in 
detail below, there is no credible lay or medical evidence 
suggesting the onset of the claimed eye conditions while on 
active duty, and no competent evidence otherwise relating the 
conditions to service.  Therefore, the Board finds that the 
criteria for obtaining VA examination have not been met.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

At the outset of this discussion, the Board notes that the 
Veteran's service treatment records were destroyed in a fire 
at the National Personnel Records Center in 1973.  Under such 
circumstances, the Board recognizes that there is a 
heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).

The Veteran claims that he incurred bilateral macular 
degeneration and cataracts as a result of exposure to 
ionizing radiation during his active service in the United 
States Army.  Specifically, he claims that some time between 
January 1953 and May 1953, he was in a trench without 
protective gear 4,000 yards from the detonation of a nuclear 
bomb at a nuclear testing site in Nevada during Operation 
Upshot-Knothole, and that his exposure to ionizing radiation 
caused his macular degeneration and cataracts.

There are three ways to establish service connection for a 
condition claimed to be attributable ionizing radiation 
exposure.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§§ 3.309(d), 3.311 (2009).

First, VA has identified certain diseases in 38 C.F.R. § 
3.309(d)(2) that are presumed to be the result of radiation 
exposure.  See 38 U.S.C.A. § 1112(c) (West 2002).  Although 
the Board acknowledges that March 1978 correspondence from 
the Department of Defense to the Veteran does indicate that 
the Veteran participated in a "radiation-risk activity" as 
defined by the regulation, namely, Operation Upshot-Knothole 
during the period provided in 38 C.F.R. § 3.309(d)(3)(v)(H), 
neither macular degeneration nor the Veteran's form of 
cataracts are listed among the diseases for which presumptive 
service connection may be granted under 38 C.F.R. 
§ 3.309(d)(2) (2009).

Second, when a "radiogenic disease" listed in 38 C.F.R. 
§ 3.311(b)(2) first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must 
be undertaken in order to establish whether or not the 
disease developed as a result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(a)(1) (2009).  Specifically, VA 
must request certain radiation dose information and then 
refer the claim to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1) 
(2009).  

"38 C.F.R. § 3.311(b) does not provide presumptive service 
connection for 'radiogenic diseases.'  Rather, it outlines a 
procedure to be followed in adjudicating a claim for service 
connection for such diseases."  Ramey v. Brown, 9 Vet. App. 
40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  

The Board notes that posterior subcapsular cataracts are 
among the list of the radiogenic diseases identified in 38 
C.F.R. § 3.311(b)(2).  However, as will be discussed in 
greater detail below, there is no medical evidence of record, 
however, that the Veteran was ever diagnosed with "posterior 
subcapsular cataracts," which is the only type of cataracts 
listed in 38 C.F.R. § 3.311(b)(2).  Therefore, the Board 
finds that the development procedures set forth in 38 C.F.R. 
§ 3.311 are not applicable.  See Ramey, supra.

If a disease may not be service-connected under the 
presumptive provisions of 38 C.F.R. § 3.309 or under the 
procedures set forth in § 3.311, a veteran is not foreclosed 
from proving direct service connection.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this regard, the Board must now address whether the 
Veteran's age-related macular degeneration with cataracts 
either manifested during service or is otherwise shown by 
competent evidence to be related to military service, to 
include exposure to ionizing radiation.  

As noted above, the Veteran separated from service in the 
United States Army in January 1954.  The Veteran conceded in 
statements in support of his claim that he never complained 
of or was treated for any problems with his vision in 
service.

The earliest record of any complaints of visual difficulty 
are March 1986 private treatment records, prepared over 30 
years post-service, that reflect that the Veteran complained 
of blurred vision for two weeks in his left eye only.  His 
visual acuity at the time was 20/20 in his right eye (OD) and 
20/50 in his left eye (OS).  He was diagnosed with a 
subretinal neovascular membrane under the central macula of 
his left eye, and laser surgical treatment was performed.

A January 1990 private treatment record reflects that the 
Veteran complained of difficulty with his visual acuity in 
his right eye (OD).  His visual acuity was 20/40 "2 ph 
no/aid" in his right eye (OD) and 2/200 in his left eye 
(OS).  He was diagnosed with a right eye subretinal 
neovascular membrane, and laser eye surgery was performed on 
the Veteran's right eye.  

A June 1990 private treatment record reflects that the 
Veteran was diagnosed with age-related macular degeneration 
bilaterally (ARMD).  See also Private Treatment Records, 
February 1991, February 1993, April 1996, August 1998, 
November 2003, February 2005, September 2006 (age-related 
macular degeneration).

April 1991, August 1991, October 1991, May 1992, and January 
1997 private treatment records reflect that the Veteran's 
right eye (OD) subretinal neovascular membrane recurred five 
times and was treated with five additional laser surgeries.
By January 1997, private treatment records reflect that the 
Veteran's right eye (OD) had visual acuity of 20/200 PH NI, 
and his left eye (OS) revealed visual acuity of 5/200 PH 
6/200.

The Board notes that a May 2003 letter from VA to the Veteran 
reflects that the Veteran was physically examined as part of 
the VA Ionizing Radiation Registry (IRR) Program, and that 
the VA examiner found him to have no detectable medical 
problems resulting from the Veteran's radiation risk activity 
in service.  

A February 2005 private treatment record reflects that the 
Veteran had a nuclear cataract in his left eye (OS) and a 
posterior capsular opacity in his right eye (in addition to 
his ARMD).

April 2005 and September 2006 private treatment records 
reflect that "posterior capsular opacities" were removed by 
YAG capsulotomies in his right (OD) and left (OS) eyes, 
respectively.  A separate September 2006 private treatment 
record referred to the Veteran as having had an "after-
cataract" in his left eye (OS).

With regard to establishing direct service connection, there 
is no credible lay or medical evidence of record showing that 
the Veteran's age-related macular degeneration or cataracts 
were caused by exposure to ionizing radiation or are 
otherwise related to service.  In this regard, the Board 
notes that the Veteran has not reported the actual onset of 
any eye difficulties during service, and, in fact, concedes 
that his problems did not begin for several decades after 
service.  Therefore, while the Veteran is certainly competent 
to report vision problems and other eye symptoms, he is not 
competent to etiologically link symptoms that began decades 
after service to any injury in service, including exposure to 
ionizing radiation.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, this is not a case in which the Veteran's 
lay assertions can serve to establish service connection.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions)

In this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service that resulted in a chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
and 1332-1333 (Fed. Cir. 2000).  In this case, as noted the 
Veteran made no complaints of problems with his visual acuity 
or other eye problems until more than 30 years post-service.

For the above reasons, the preponderance of the evidence is 
against the claim for service connection for bilateral 
macular degeneration with cataracts, and the benefit-of-the-
doubt rule is not for application.




ORDER

Entitlement to service connection for bilateral macular 
degeneration with cataracts is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


